239 S.W.3d 123 (2007)
K.M.W., Appellant,
v.
JUVENILE OFFICER, Respondent.
No. WD 67484.
Missouri Court of Appeals, Western District.
November 20, 2007.
Mary J. Bellm, Kansas City, MO, for Appellant.
Donald L. Cain, Kansas City, MO, for Respondent.
Before HARDWICK, P.J., SMART, J. and WELSH, Sp. J.

ORDER
PER CURIAM.
K.M.W. appeals from a juvenile adjudication finding her guilty of acts constituting second-degree robbery. Upon review of the briefs and the record, we find no error and affirm the juvenile court's order. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 84.16(b).